Citation Nr: 1829373	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  14-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for paroxysmal supraventricular tacthycardia (claimed as a heart condition) or ischemic heart disease (IHD) to include as a result of exposure to herbicides. 

2. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as a result of exposure to herbicides. 

3. Entitlement to service connection for diabetes mellitus, to include as a result of  exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016. A transcript of the hearing is associated with the file.  

The issues of entitlement to service connection for diabetes and bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in Vietnam and his herbicide exposure is presumed.

2. The Veteran's paroxysmal supraventricular tachycardia (claimed as a heart condition) is not related to his active service.

3. At no point during the period on appeal has the Veteran had ischemic heart disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for paroxysmal supraventricular tachycardia (claimed as a heart condition) have not been met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Certain chronic diseases (including ischemic heart disease) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Ischemic heart disease is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337  (Fed. Cir. 2013).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b) (2012).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, ischemic heart disease is a chronic disease under 38 C.F.R.            § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at 1337.

The Veteran contends that he is entitled to service connection for his heart disability, diagnosed as paroxysmal supraventricular tachycardia, also claimed as a heart condition or ischemic heart disease, due to exposure to herbicides in Vietnam.  For the reasons below, the Board finds that service connection is not warranted.

The Veteran underwent a VA examination in April 2012, at which the examiner noted diagnoses of ischemic heart disease, myocardial infarction, and ablation for arrhythmia.  Due to inconsistencies with the medical record, VA obtained another opinion in August 2012, at which the examiner opined that the exam was in error; the Veteran has never had a myocardial infarction, and does not have ischemic heart disease.  The examiner reiterated that the April 2012 examination was in error; the Veteran has never had a myocardial infarction, and does not have ischemic heart disease. The examiner reasoned that the Veteran's cardiologist, Dr. J.C., M.D. of Dallas, Texas, filled out a disability questionnaire and added an explanatory letter in November 2012.  The letter noted the Veteran has a history of supraventricular tachycardia, and had an EP surgical ablation performed for this in October 2011, which was successful, and the Veteran has done well since that procedure was performed.  The examiner noted Dr. J.C.'s clear statement that the Veteran has never had a myocardial infarction, he has had no coronary stents, he has not had coronary artery bypass surgery.  The Veteran had a cardiac echo in May 2010, which showed only concentric left ventricular hypertrophy, and a normal ejection fraction. The Veteran has a myocardial perfusion imaging study with treadmill exercise test in December 2010, which was normal, with METS of 9, and an ejection fraction of 60%. He also had a normal Adenosine stress test in 2007. Thus, the examiner concluded, the claim for service connection for IHD is unsubstantiated, since the Veteran has no demonstrable IHD at all.  

Although the Veteran's medical reports include past medical history of coronary artery disease and myocardial infarction, this is inconsistent with the record, as noted by the August 2012 examiner.  Where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Although the Veteran is competent to report contemporary medical diagnoses, the Board gives greater weight to the August 2012 examiner, who is a competent medical professional, reviewed the entire record, and resolved inconsistencies with the Veteran's lay statements.  Furthermore, the Veteran's cardiologist Dr J.C. has stated that he has paroxysmal supraventricular tachycardia, and there is no diagnosis of record from a medical professional.  Dr. J.C.'s opinion is highly probative, as he treated the Veteran and is a specialist in cardiology.  As there is no competent diagnosis of ischemic heart disease, ischemic heart disease must be denied on a direct and presumptive basis.

The Veteran has also been diagnosed with paroxysmal supraventricular tachycardia on various occasions by his cardiologist. Dr. J.C., M.D., including a November 2011 letter noting the Veteran had been treated for paroxysmal supraventricular tachycardia with EP ablation in October 2011.  Accordingly, a current disability of paroxysmal supraventricular tachycardia has been shown by the evidence.

As to an in-service occurrence for paroxysmal supraventricular tachycardia, the Veteran has claimed this disability as due to herbicide exposure, and he is presumed exposed to herbicides due to service in Vietnam.  As such, the Board finds that the in-service element is met.

The Veteran contended in his November 2011 application for compensation that he developed paroxysmal supraventricular tachycardia because of Agent Orange or herbicide exposure during active service in Vietnam.  As noted by the August 2012 examiner, paroxysmal supraventricular tachycardia is not ischemic heart disease, and thus is not a disability presumptively related to herbicide exposure under 38 C.F.R. § 3.309(a).  The Veteran testified at the October 2016 hearing that he had no other environmental exposures that could cause his cardiac disability and had no family history of heart problems.  While the Veteran is competent to report symptoms capable of lay observation, he is not competent to assess the etiology of complex medical disorders, including paroxysmal supraventricular tachycardia.  See Jandreau, 492 F.3d at 1377; See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  

Turning to the medical link or "nexus" requirement, there is no competent medical evidence relating the Veteran's paroxysmal supraventricular tachycardia to his active service.  As noted above, the Veteran is not competent to assess the etiology of his paroxysmal supraventricular tachycardia.  

Therefore, the Board finds that direct service connection for paroxysmal supraventricular tachycardia (also claimed as a heart condition) is not warranted and presumptive service connection is not available, as paroxysmal supraventricular tachycardia is not ischemic heart disease.  There is no competent medical evidence suggesting a link between the Veteran's service, to include presumed herbicide exposure, and current disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for paroxysmal supraventricular tachycardia (also claimed as a heart condition) is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for paroxysmal supraventricular tachycardia (claimed as a heart condition) and/or ischemic heart disease, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran underwent a VA examination in April 2012, at which the examiner noted that his blood glucose levels were not high enough for a diagnosis of diabetes.  The examiner cited test results not diagnostic of diabetes:  glucose levels of 102 and 114 in March and April 2012 and "normal" glucose in September 2011.  The examiner further opined that the Veteran's bilateral peripheral neuropathy could not be related to the Veteran's diabetes because the Veteran was pre-diabetic and peripheral neuropathy was diagnosed only six weeks before the examination and could not have been the cause of neuropathy, diagnosed in 2006.  It is unclear which glucose levels to which the examiner is referring, as March 2012 VA treatment records reflect that the Veteran was diagnosed with new onset diabetes mellitus in March 2012 by a VA physician, who noted HGB A1C levels of 6.5%.  The Veteran also had a glucose reading of 140 in September 2011, according to VA treatment records.  The inconsistencies between the examiner's rationale and the record render the examination inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Thus, a remand is necessary to afford the Veteran another examination.

The issue of service connection for peripheral neuropathy is remanded because peripheral neuropathy is a recognized complication of diabetes.  See M21-1, Part III.iv.4.M.2.a.  The examination addressing the Veteran's possible diabetes disability and peripheral neuropathy was inadequate, and the issue of service connection for peripheral neuropathy is inextricably intertwined to the Veteran's claim of service connection for diabetes.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and also obtain any private treatment records that the Veteran identifies and authorizes for release.

2. Schedule the Veteran for another examination for his claim of service connection for diabetes to determine whether he has diabetes. The examiner is asked to address the following:

Is it at least as likely as not that the Veteran has a diabetes disability shown at any time during the rating period on appeal (from November 2011)? 

3. Schedule the Veteran for another examination or obtain another opinion, as appropriate, for his claim of service connection for bilateral peripheral neuropathy.  The examiner is asked to address the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral peripheral neuropathy disability was caused by his active duty service, or by his diabetes mellitus?

b. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral peripheral neuropathy was aggravated (made worse) by diabetes?

c. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of gastrointestinal disability prior to aggravation?

The examiner(s) should provide reasons for each opinion.  If the examiner(s) is(are) unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner(s) is(are) advised that the Veteran is competent to report in-service symptoms, treatment and history.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


